Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the papers filed on 03/03/2021.
Claims 1-2, 4-9, and 11-19 are pending.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-2, 4-9, and 11-19 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1-2, 4-9, and 11-19 has been withdrawn. 
More specifically, Applicant has argued (Remarks filed 03/03/2021, page 16) that Gama’s decision tree trains differently from the training method as claimed, since Gama section 3.3.2 (and summarized by Applicant’s arguments, page 15) does indeed teach replacing (training) tree nodes by “pushing up” information (training examples) that was used to train previous nodes, but “nothing about ‘pushing up’ information from one node to another node in this section of Gama teaches anything about training a new node using predictions of an existing node [as argued]”. Upon reviewing the Examiner concurs with Applicant’s arguments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the examiner amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Gama et al, “A Survey on Concept Drift Adaptation”, 2013, hereinafter Gama, discloses, in section 3.3.2, generating and replacing tree nodes by “pushing up” information that was used to train previous tree nodes for further pruning the decision tree model for increasing accuracy. However, the claims state “wherein estimating the drift includes training a temporary predictive model using the second plurality of data points and the first predicted label for each of the second plurality of manufactured parts”. In Gama, sections 2.1, paragraph 1, 3.3.1, paragraph 3, and section 3.3.2, Local Replacement, paragraphs 2-3 are silent to the use of training a new node using predictions of an existing node as required by the claim and argued by applicant. For at least these reasons, Gama does not teach the limitations as claimed.

Further, the prior art of record Cheng et al, US Pub 20050288812, hereinafter Cheng, discloses “a prediction evaluation index representing the prediction accuracy” and building “two prediction models of simple moving average and weighted moving average (WMA) for comparing the prediction results” for manufacturing parts wherein estimating the drift includes training a temporary predictive model using the second plurality of data points and the first predicted label for each of the second plurality of manufactured parts”. In Cheng, the required use of estimating concept drift through training a temporary predictive model on data previously predicted from an online predictive model are not taught in the same way as claimed. The examiner notes that, even when in combination with Gama, the combination still does not teach the amendments as claimed.

Further, the prior art of record Suh et al, US Pub 20130151442, hereinafter Suh, discloses “calculating a threshold value for the Kullback-Leibler divergence and the Kullback-Leibler divergence between the model for the learned basis skill and the model for the new training data” [paragraphs 0075 and 0095]. However, the claims state “wherein estimating the drift includes training a temporary predictive model using the second plurality of data points and the first predicted label for each of the second plurality of manufactured parts”. In Suh, the required use of estimating concept drift through training a temporary predictive model on data previously predicted from an online predictive model are not taught in the same way as claimed. The examiner notes that, even when in combination with Gama, the combination still does not teach the amendments as claimed.

Further, the prior art of record Platt et al, US Pub 20090024356, hereinafter Platt, discloses a “disease probability updater” uses computed gradient of a KL divergence “to wherein estimating the drift includes training a temporary predictive model using the second plurality of data points and the first predicted label for each of the second plurality of manufactured parts”. In Platt, the required use of estimating concept drift through training a temporary predictive model on data previously predicted from an online predictive model are not taught in the same way as claimed. The examiner notes that, even when in combination with Gama, the combination still does not teach the amendments as claimed.

Further still, the prior art of record Sinyavskiy et al, US Pub 20130325774, hereinafter Sinyavskiy, discloses utilizing stochastic drift detection in training different learning predictive models in manufacturing scenarios [abstract, paragraphs 0034, 0089, and 0221]. However, the claims state “wherein estimating the drift includes training a temporary predictive model using the second plurality of data points and the first predicted label for each of the second plurality of manufactured parts”. In Sinyavskiy, the required use of estimating concept drift through training a temporary predictive model on data previously predicted from an online predictive model are not taught in the same way as claimed. The examiner notes that, even when in combination with Gama, the combination still does not teach the amendments as claimed.



For at least these reasons, Independent Claims 1, 8, and 15, and by virtue of dependency Claims 2, 4-7, 9, 11-14, and 16-19 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 4-9, and 11-19 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116